                                                                              KS
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 1 of 47


                                                                                    Aug 31, 2021
                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                     21-60253-CR-MOORE/SNOW
                        C ase N o.
                                      18U.S.C.j1349
                                      18U.S.C.j1347
                                      18U.S.C.j371
                                      42U.S.C.j1320a-7b(b)(1)(A)
                                      42U.S.C.j1320a-7b(b)(2)(A)
                                      18U.S.C.j1035(a)(2)
                                      18U.S.C.j1957(a)
                                      18U.S.C.j1j43
                                      18U.S.C.j2
                                      18U.S.C.j982

  UM TED STA TES O F A M ER ICA
 V.

  JEREM Y W AXM AN
 LA W R EN CE A LEX AN D ER ,
 D EA N ZU SM ER ,
 R O N A LD D AV ID O W C ,and
 U M U T VA R DA R ,

                      D efendants.
                                      /

                                          IN D IC TM EN T

        The Grand Jury chargesthat:

                                 GENER AL ALLEGATIONS

        Atal1timesm aterialto thislndictm ent'
                                             .

                                   The M edicareProtram

               TheM edicareProgrnm (ElM edicare'')wasafederallyfundedprogrnm thatprovided
 free or below-costhealth caze beneftsto certain individuals,prim arily the elderly,blind,and

 disabled.ThebenefitsavailabletmderM edicarew eregovernedby federalstatm esarldregulations.

 TheUnited StatesDepartmentofHealth and Human Services(11HHS''),through itsagency,the
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 2 of 47




  Centers forM edicaze and M edicaid Selwices (GtCM S''),oversaw and administered M edicare.
  lndividuals who received benefits tmder M edicare w ere com monly referred to as M edicare

  Glbeneficiaries.''

                  M edicarewassubdivided intom ultipleprogram tGparts.''M edicarePM A covered

  health services provided by hospitals, sldlled nursing facilities, hospices, and hom e health

  égencies. M edicare PM B covered physician services and outpatient care, including an

  individual's access to dtlrable medical equipment (1:DM E''), such as orthotic devices and
  wheelchairs. M edicare PM C,also known as the GGsledicare Advantage''Progrnm ,provided

  M edicérebeneficiarieswiththeoption toreceivetheirM edicarebenefitsthroughpdvatemanaged

  health care plans, including health m aintenance orgnnizations and prefen'
                                                                           ed provider

  orgnnizations.

          3.      M edicare and M edicare Advantage were çGhealth care benefitprogrnmgsqy''as
  definedby Title18,UrlitedStatesCode,Section 24(b),anb çTederalhealth careprogramlsly''as
  defmedbyTitle42,UnitedStatesCode,Section 1320a-7b(9.
                                  PartC - M edicare A dvantaze

                  M edicare Advantage plans provided beneficiades with a11ofthe snm e services

  provided by an originalfee-for-serdce M edicare plan,in addition to mandatory supplem ental

  beneftsand optionalsupplem entalbpnefits.

          5.       To receiveM edicareAdvantagebenefits,abeneficiary waàrequired to enrollin a

  m anaged careplan operated by a private com pany approved by M edicare. Those com paniesw ere

  often refen'ed to as M edicare A dvantage plan Gtsponsors.'' A beneficiary's enrollm ent in a

  M edicare A dvantage plan w asvoltm tary.




                                                2
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 3 of 47




         6.     Ratherthan reimbursing based on the extentofthe selwicesprovided,asCM S did

  forproviders enrolled in originalfee-for-serviceM edicare,CM S m ade fixed,m onthly paym ents

  to a plan sponsor for each beneficiary enrolled in one ofthe sponsor'splans,regardlessofthe

  services rendered to the beneficiary thatmonth orthe cost of cqvering the benesciary'shealth

  benefitsthatm onth.To receivepaym ent,providerssubmittedorcausedthe submission ofclaims

  to privatehealth inslzrancecompanieselectronically viainterstatewires,eitherdirectly orthrough

  a billing company. The private health insurance compani
                                                        ,esthen reimbursed the providerbased

  onthe servicesthatwerepurportedly provided.

                Benefciarieschoseto enrollin am anaged careplan administered by privatehealth

  instlrance compnnies,health maintenance orgnnizations,orpreferred providerorganizations. A

  nllmber of Jntitieswere contracted by CM S to providem anaged careto M edicarebenefciaries

  through variousapproved plalp.Suchplanscovered DM E andrelated health carebenefits,item s,

  and services.Among itsresponsibilities,theseM edicareAdvantageplansreceived,adjudica
                                                                                     'ted,
  and paid the claim s of authodzed prokiders seeking reim btlrsements forthe costofDM E and

  relatedhealth carebenests,item s,orservicessuppliedto beneficiaries.

                                  D urable M edicalE quipm ent

                Orthotic devices w ere a type of D M E thatincluded rigid and sezni-rigid devices,

  such askneebraces,back braces,shoulderbraces,anklebraces,and m '
                                                                 istbraces (collectively,
  Gûbraces'')
         9.     D M E suppliers,physicians,and otherhealth care providers thatprovided services

  to beneficiadeswere referred to asM edicare GGproviders.'' To participate in M edicare,providers

  were required to subm itartapplication,CM S Form 8555,which contained a certification that

  stated:
'




    Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 4 of 47
                                                                                             '
               a




                                                                                                                '
             1 agree to abide by the M edicare laws,regulations and program instnzctionsthat            .

             apply to m e or to the orgnnization listed in Section IB of this application. The
             M edicarelaws,regulations,andprogrnm instnzctionsareavailabletllrough thefee-
             for-service contractor. I tm derstand that paym ent of a claim by M edicare is
             conditioned upon the claim and the tm derlying transaction com plying wi'  th such
             laws,regulations and program instnlctionsl,j including,butnot'limited to,the
             FederalAnti-loickback Statme,42U.S.C.section 1320a-7b(' b)(.)
             Iw illnotknow ingly presentor causeto bepresented a false orfraudulentclahn for
             paymentby M edicare,and willnot subm it claim s with deliberate ignorance or
             recldessdisregard oftheirtrtzth or falsity.

             10.     CM S Form 8555 alsorequired applicantsto disclosetoM edicareany individualor

      orgnnization with an ownersllip interest,partnership interest,or m anaging controlof a DM E

      supplier. Thisincluded: (i)a11individualsand organizationswith five percentormore ofan
      ownershipstake,eitherdirectorindirect,intheDM E supplier;(ii)a1lindividualsororgnnizations
      with a partnership interest in the DM E supplier, regardless of the partner's percentage of           ,




      ownership;(iii)al1orgnnizationswith çlmanaging control''ofthe DM E supplier;and (iv) al1
      Gçm anaging em ployees.''

             11.     CM S Fonn 8555 defmed an organization with tGm anaging conkol''of a DM E

      supplierasGilalny orgnnization thatexercisesoperationalormanagerialcontrol''overtheDM E
      stpplier,orttcohductstheday-to-day operations''oftheDM E supplie'
                                                                      r. CM S Form 8555 defined

      Gçmanaging employee''as1Ga generalm anager,businessm anager,administrator,director,orother

      individualwho exercises operationalorm anagerialcontrol over,or who directly or indirectly

      conductstheday-to-day operations''oftheDM E supplier,Gleithertm dercontractorthrough some

      other arrangem ent,w hether ornotthe individualisa W -2 em ployee''ofthe DM E supplier.

             12.     CM S Form 8555 also required the disclostlre of SW dverse LegalA ctions''against

      individualsororgnnizationswith an ownership interest,partnership interest,orm anaging control

      of a DM E supplier. CM S Form 8555 defined GW dverse LegalA ctions''as,am ong otherthings,


                                                     4
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 5 of 47




  any federalorstatefelony convictionwithin theprevioustenyears,andanyfelony orm isdemeanor

  conviction, tm der federal or state law , relating to the tm lawf'ul m anufacture, disttibution,

 prescription,ordispensing ofacontrolled substance.

                 IfM edicare approved a provider'sapplication,M edicare assigned the providera

 M edicaretGproviderntlmber.''A health careproviderwith aM edicareprovidernllmbercould file

  claimsw ith M edicareto obtain reim bursem entforservicesrendered to beneficiades.

         14.     Enrolled M edicareprovidersagreedto abidebythepolicies,procedtlres,nzles,and

 regulations governing reim bursement. To receive M edicare funds, enrolled providers were

 required to abideby theFederalAnti-luckback Statm eand otherlawsand regulations.Providers

 weregiven accesstoM edicarem anualsandservicesbulletinsdescdbingbillingprocedures,rules,

 and regulations.

         15.     M edicarereim bm sed DM E suppliersand otherhealth careprovidersforitem sand

  services rendered to beneficiaries. To receive paym entâom M edicare,providers subm itted or

  caused the subm ission of claim sto M edicare electronically via interstate w ires,eitherdirectly or

 tllrough abilling company.

                 A M edicareclaim forDM E reimbtlrsementwasrequired to setforth,am ong other

 things,thebeneficimy'snnme and llnique M edicareidentiûcation nllmber,the DM E provided to

 the beneficiary,the date theDM E wasprovided,thecostofthe DM E,and thennm e and lmique

 physician identification nllmberofthephysician who prescdbed orordered the equipm ent.

         17.     A claim forD M E subm itted to M edicare qualified forreim btzrsem entonly ifitw as

  medically necessary forthetreatmentofthebenefkiary'sillnessorinjury and préscribed by a
  licensed m edicalprofessional.
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 6 of 47




                                             T elem edicine

         18.     Telem edicine provided a m eans of connecting patients to doctors by using

  telecommllnicationstechnology,such astheinternetortelephone,to interaclwith apatient.

                 Telem edicine compnniesprovided telemçdicineservices,orte1ehea1th services,to

  individualsby hiring doctorsand otherhealth care providers. Telem edicine compnniestypically

 paid doctors a fee to conduct consultations with patients. In order to generate revenue,

  telem edicine companiestypically eitherbilled instlrance orreceived paym entâom patientswho

  utilized the servicesofthetelem ediciùe company.

         20.     M edicare PM B coyered expenses for specific te1ehea1th services if certain

 requirementsweremet.Theserequirementsincludedthat(a)thebenefkiarywaslocatedinarural
  orhealthprofessionalshodagearea;(b)servicesweredeliveredviaaninteractiveaudioandvideo
 telecommunicationssystem;and (c)the beneficiarywasin apractitioner'sofficeora specified
 m edical facility - not at a beneficiary's home s during the te1ehea1th service with a remote

 practitioner.

                           Econom icIniurv DisasterReliefProaram

                               T he Sm allBusinessA dm inistration

                 The United States SmallBusiness Administration (tGSBA'')was an exectttive-
 branch agency oftheUnited Statesgovernm entthatprovided supportto entreprenetlrsand sm all

  businesses. The mission ofthe SBA wasto m aintain and strengthen the nation's economy by

  enabling the establishm ent and viability of sm allbusinesses and by assisting in the econom ic

  recovery ofcom m llnitiesafterdisasters.

                 A s paz'tofthis effort,the SBA facilitated loans through bnnks,creditunions,and

  otierlenders.Thefederalgovernmentbackedtheseloans.


                                                   6
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 7 of 47




                          TheEconomiclnjuryDisasterLoanProgram
         23. TheEconomicInjuty DisasterLoan (ç%IDL'')program wasan SBA program that
  provided low-interestfinancing to sm allbusinesses,renters,and homeownersin regionsaffected

 by declared disasters.

                TheCoronavirusAid,Relief,andEconomicSecurity(GtCARES'')Actwasafederal
  1aw enacted in orarotmd M arch 2020 and designed to provide em ergency financialassistanceto

  the millions of Am ericans who were suffering the econom ic effects caused by the COVID-19

 pandem ic. Onesource ofreliefprovided by theCARES Actwastheauthorization forthe SBA to

  provideEIDLSofup to $2 m illion to eligiblesmallbusinesses experiencing substantialfmancial
  disnzption dueto the COVID-19 pandemic. In addition,the CARES Actauthorized the SBA to

  issue advances ofup to $10,000 to sm allbusinesseswithin three daysofapplying foran EIDL.
  The nmotmtofthe advance wasdeterm ined by the numberofemployeesthe applicantcertified

  having. Theadvancesdid nothaveto berepaid.

                In orderto obtain an EIDL and advance,a qualifying business was required to.

  subm itan application totheSBA andprovideinformation aboutitsoperations,such asthenllmber

  ofemployees,grossrevenuesforthe lz-m onth period preceding the disaster,and costofgoods

  jold inthe lz-m onthperiodpreceding thedisaster.InthecaseofEIDLSforCOVID-19relief,the
  lz-m onth period wasthatpreceding January 31,2020. The applicantwas further required to

  Itreview and check a11ofthefollowing''statem ents,whic,
                                                        h included astatem enfthattheçW pplicant

  isnotengaged in any illegalactivity (asdefmed by Federalguidelinesl.'' Ifthe applicantwas
  Gitmableto check a1lofthe''certifications,the IWpplicant(was)notan Eligible Entity.'' The
  applicantwasfurtherrequiredto certify thata11oftheinform ation in theapplication wastnle and

  correctto the bestofthe applicant'sknow ledge.


                                               7
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 8 of 47




         26.       EIDL applicationsweresubmitteddirectlytotheSBA andprocessedby theagency

  with supportfrom a governm ent contractor, Rapid Finance. The nm otmt of the loan,if the

  application w as approved,was determined based,in part,on the inform ation provided by the

  application aboutemployment,revenue,and costofgoods,asdescribed above.Any fundsissued

  mzderan EIDL oradvancewereissued directly bythe SBA.EIDL fundscouldbeusedforpayroll

  expenses,sick leave,production costs,alzdbusinessobligations,such asdebts,rent,andm ortgage

 Paym ents.

                       TheDefendantsand Related Entitiesand Individuals

         27. Equilibritzm M edicalSupply Inc.(çiEquilibrillm'')was a company incorporated
  tmderthe lawsofFlorida,with its principalplace ofbusiness in Brow ard Cotmty,Florida,that

  maintained bnnk accotmtsatCityNationalBank ending in 5599 (IçEquilibrium Accotmt1'')and
  7887 (tiEquilibriplm Accotmt25,). Equilibrium wasa DME supplierthatpurportedly provided
  bracesto patients,including M edicare atld M edicareAdvantageplan beneficiaries.

         28. SilentHillBracing and Orthopedic Supplies,LLC (GlsilentHi11'')was alimited
  liability company formed tm derthelawsofFlorida,w1111itsprincipalplaceofbusinessi.
                                                                                   n M inm i-

  Dade Cotmty,Florida,that m aintained bnnk açcounts at City NationalBnnk ending in 5586

  (çlsilentHillAcco'
                   unt1') and2183(ççsilentHillAccolmt21').SilentHillwas.
                                                                       yDM E supplierthat
  puzportedly provided braces to patients, including M edicare and M edicare Advantage plan

  beneficiaries.

         29. W estBay M edicalSupply,Inc.(GGMrestBay'')wasacompany incop oratedtmder
  thelawsofFlorida,with itsprincipalplaceofbusinessin PinellasCotmty,Flodda,thatm aintained

  anaccotmtatJPM organChaseendingin5660(theçlW estBayAccounf').W estBaywasaDME



                                                8
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 9 of 47




  supplierthatpurportedlyprovided bracestopatients,includingM edicareandM edicareAdvantage

  plan beneficiaries.

         30. ActiveAssistDM E,lnc.(çW ctiveAssisf')wasacompany incop oratedunderthe
  lawsofFlorida,with itsprincipalplaceofbusinessin PinellasCounty,Florida,thatm aintained a

  bnnk accotmtat.
                TP M organ Chaseendingin 5737(theEW ctiveAssistAccotmf). ActiveAssist
  was a DME supplierthatpurportedly provideb bracesto pétients,including Medicare and
 'M edicareAdvantageplan benesciaries.

         31. SYL Solution M arketing,lnc.(GISYL M arketinf')was a company incorporated
  underthelawsofW estVirginia.SYL M arketingw asapurportedm arketing company.

         32. Leadcreations.com,LLC (Gtead Creations'') was a limited liability company
  formedtmderthelawsofFlorida,wiihitsplincipalplaceofbusinessinBrowardCotmty,Flolida,

  thatmaintainedanaccountat.
                           1P M organChaseendingin7755(theGteadCreationsAccotmf').
         33.    Telem edicine Company 1wasa limited liability company form ed tmderthe laws

  ofDelaware thatpurported to providetelem edicine servicesto patients,including M edicare and

  M edicareAdvantageplan beneficiaries.

         34.    DefendantJEREM Y W AXM AN wasaresidentofM iam i-Dade Cotmty,Florida,

  and an ownerand managerofEquilibrillm ,SilentHill,W estBay,atld ActiveAssist.

                D efendantD EA N ZU SM ER w as a residentofM iam i-D ade Cotmty,Florida,and

  an ow ner and m anagerofA ctive A ssist.

         36.    D efendmltLAW REN C E AS,EX AN DER w as a residentof M iam i-D ade County,

  Flodda,and mlow ner ofSilentH ill.

                D efendantR O N A LD D AW D OW C w as a residentofBrow ard Cotm ty,Flodda,

  and Canada,and the ownerofLead Creations.


                                               9
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 10 of 47




         38.      DefendantIJM UT VARDAR wasa residentof Ttzrkey,and a managing partner

  and registered agentofLead Creations.

         39.      Individual 1 w as an ownerand m anagerofW estBay.

         40. BalanceAdvisorsInc.(t% alarlceAdvisors'')wasacompanyincorporatedunderthe
  lawsofFlorida,with itsplincipalplaceofbusinessin Broward County,Florida,thatmaintained a

  bnnk account ending in 1899 at City National Bnnk (the tGlBalance Advisors Accolmf').
  W             w asan ow ner ofB alance A dvisors.

                                           COIJNT 1
                    Conspiracy to Com m itH ealth C are Fraud and W ire Fraud
                                          (18U.S.C.j1349)
         1.       Paragraphs 1 through 20 and 27 through 40 ofthe GeneralAllegations section of

  thisIndictm entarere-alleged and incorporatedby referenceasthough f'ully setforth herein.

                  From in oraround April2014,and continuing through in orarotmd April2019,in

  M inm i-Dade and Broward Counties,in the Southern District of Florida, and elsewhere,the

  defendants,

                                       JER EM Y w A XM AN ,
                                         DE AN ztTsM E R ,
                                   R o x At,o D Av m o v lc,and
                                         U M I;T vu ou ,

  did knowingly mid willftllly,thatis,with the intentto further the objects ofthe conspiracy,
  com bine,conspire,confederate,and agree w1111each other,Individual1,and otherslcnown and

  llnknom '
          ltothe Grahd Jury,to commitoffensesagainsttheUrlited States,thatis:

                  a.     to know ingly and w illfully execute a schem e and artifice to degaud a health

  care benefitprogram affecting com merce,as defined in Title 18,United States Code,Section

  2409,thatis,M edicareandM edicazeAdvantage,andtoobtain,by meansofmatedally falseand
  âaudulentpretenses,representations,andpromises,money andproperty ownedby,atldunderthe

                                                   10
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 11 of 47




  custody and controlof,said health carebenefitprogram s,in connection with the delivery ofand

  paymentforhealth carebenefits,item s,and services,in violation ofTitle 18,United StatesCode,

  Section 1347.
              ,and

                       to knowingly,andwith theintentto defraud,devise,and intendto devise,a

  schem eandartificeto defraud,and forobtainingm oney and property by m eansofm atedally false

  and fraudulentpretenses,representations,and prpnzises,knowing thepretenses,representations,

  andpromiseswerefalseand fraudulentwhen m ade,and forthepurpose ofexecuting the schem ç

  and artifice,didknowingly transm itand causetobetransm ittedby m eansofwire commtmication

  in interstate and foreign com merce, certain writings,signs, signals,pictures,and sotmds,in

  violation ofTitle 18,United StatesCode,Sedion 1343.

                                   Purpose ofthe C onspiracv

         3.     Itwas apurpose ofthe conspiracy forthe defendantsatld theirco-conspiratorsto

  llnlawfully emich themselves by,among other things: (a) offerinj,paying,soliciting,and
  receivingkickbacksandbribesin exchangeforthereferralofbeneficiariesanddoctors'ordersfor

  bracesand otherdocumentation necessaty to subm itclaim sto M edicareand M edicareAdvantage

  (collectively,Gçdoctors'orders'')throughEquilibrium,SilentHill,W estBay,andActiveAssist;(b)
  paying and causing thepaymentofldckbacksand bribesto telem edicinç companiesin exchange

  for ordering and arranging for the ordering of braces for beneficiaries,withoutregard to the

  m edicalnecessity ofthe prescribed braces orwhetherthe braceswereeligible forM edicare and

  M edicareAdvantagereimbtlrsement;(c)submittingandcausingthesubmission,viainterstatewire
  com m llnication, of false and fraudulent claim s to M edicare and M edicare A dvantage through

  Equilibrium ,SilentH ill,W estBay,and ActiveAssistforbracesthatwerem edically lmnecessary,

  ineligibleforM edicareand M edicm'eAdvantagereimbursement,andnotprovided asrepresented;


                                                11
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 12 of 47




  (d)concealingandcausingtheconcealmentoffalseandfraudulentclaims;and(e)divertingfraud
  proceedsfortheirpersonaluseand beneft,theuseandbenefitofothers,and to furtherthefraud.

                             M anner and M eans ofthe Conspiracy

         The m nnner and m eans by which the defendants and their co-conspirators sought to

  accomplishtheobjectsandpurposeoftheconspiracyincluded,nmongotherthings:
                JEREM Y W AXM AN falsely certified to M edicarethathe,aswellasEquilibrillm ,

  wouldcomplyw ith a11M edicarerulesandregulationsand federallaws,includingtheFederalAnti-

  Kickback Stamte,the requirem entnotto knowingly presentorcause to be presented a false and

  fraudulent claim for paym ent by M edicare,and the requirem ent not to subm it claim s with

  deliberateignorance orrecklessdisregard oftheirtruth orfalsity.

                ln order to avoid sclaltiny and ensure thathe could constantly billM edicare and

  M edicareAdvantage,evenifEquilibrillm wasauditedorotherwisesubjecttoregulatory scrutiny,
  JEREM Y W AXM AN acquired beneficialownership interestsin otherDM E suppliers,including

  SilentHill,W estBay,andActiveAssist.

         6.     JER EM Y W          N and other co-conspirators recnzited and paid individuals,

  including LAW RENCE AI,EXANDER,DEAN ZUSM ER,and Individual1,to establish the

  DM E suppliersintheirown orfnmilymembers'namesandtoserveasnomineeowpersofDM E
  suppliers,includhg SilentHill,W estBay,and Active Assist,in orderto concealW AXM AN 'S

  ownership rolein thecom panies.

                JER EM Y W AXM AN and LAW R EN CE A LEX AN DE R caused CM S Form

  8555 to be submitted to M edicareon behzfofSilentHill,falsely representing to M edicare that

  LAW R EN CE AT,EX AN DE R 'S relative,N om inee O w ner 1,w as the sole ow ner and m anaging

  em ployee ofSilentH ill. In reality,W AX M AN and M UEX A ND ER m aintained an ow nership and


                                               12
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 13 of 47




  m anagem ent interest in Silent Hill, which they concealed from M edicare. The M edicare

  enrollm ent form w hich W A X M A N and ALEX A N DER caused to be subm itted also falsely

  certified thatN ominee Owner1,aswellas SilentHill,would com ply with a11M edicarenllesand

  regulationsand federallaws,includingtheFederalAnti-u ckback Statute,the requirementnotto

  knowingly presentorcausetobepresented afalseand fraudulentclaim forpaymentby M edicaze,

  and the requirementnotto submitclaimswith deliberate ignorance orreckless disregard oftheir

  tnzth orfalsity.

         8.    .Individual1,atJEREM Y W Ax M AN 'sdirection,subm itted CM S Fonn 8555 to

  M edicare on behalf of W est Bay,in which Individual 1 falsely represented to M edicaze tha
                                                                                            't

  Individual1 wasthe sole ownerand m anaging employee of W estBay. In reality,W AXM AN

  m aintained an ownership and m anagem ent interestin W est Bay,which was concezed from

  M edicare. TheM edicareform which W AXM AN caused to be subrnitted also falsely certified to

  M edicare thatIndividual 1,as well as W est Bay,would comply with a11M edicaze nzles and

  regulationsand federallaws,including theFederalAnti-M ckback Statute,therequirem entnotto

  knowinglypresentorcausetobejresentedafalseandâaudulentclaim forpaymentbyMedicare,
  and therequirem entnotto submitclaim sw1111deliberateignorance orrecklessdisregard oftheir

  trutllorfalsity.

                 DEAN ZUSM ER submitted CM S f'orm 8555 to M edicareon behalfofActive
  Assist,in which ZUSM ER falsely represented to M edicare thatZUSM ER wasthe sole owner

  and m anaging em ployee of A ctive A ssist. In reality,JE REM EY W AX M AN m aintained an

  ownersllip and m anagem entinterestin ActiveA ssist,wllich was concraled from M edicare. The

  M edicare form also falsely certified to M edicarethatZU SM ER ,as w ellas A ctive A ssist,w ould

  com ply w ith a11 M edicare rules and regulations and federal law s, including the Federal Anti-


                                                 13
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 14 of 47




  M ckback Statute,therequirem entnotto knowingly presentorcauseto bepresented a false and

  fraudulent claim for paym ent by M edicare, and the requirem ent not to submit claim s with

  deliberateignoranceorrecldessdisregard oftheirtruth orfalsity.

         10.    JEREM Y W AXM AN,DEAN ZUSM ER,Individual1,and otherco-conspirators

  paid and caused to be paid kickbacks and bribes to patient recruiters,including RON AT,D

  DA W D O W C and U M U T V AR D A R,through Lead Creations,as w ellas SY L M arketing and

  others,in exchangeforrefening beneficiariesand doctors'ordersforbracesto Equilibrillm ,Silent

  Hill,W estBay,andActiveAssist.

                RONALD DAW DOW C, UM UT VARDAR, and other co-conspirators paid

  kickbacksandbzibesin exchangeforthereferralofbenehciariesanddoctors'ordersforbraces.
  DAW DOVIC,VAR DAR,and otherco-conspiratorsthen negotiatedkickback anu gem entswith

  DM E suppliers,including,through JEREM Y W AXM AN,Equilibrium,SilentHill,W estBay,

  andActiveAssist,to sellthebenefciariesand doctors'ordersto theDM E suppliers.

         12.    JER EM Y W             , D EA N ZU SM ER , R O N A T,D D AW D O W C, UM UT

  VARDAR,lndividual 1,and other co-conspirators offered and paid,and caused to be paid,

  ldckbacksandbdbestotelemedicinecom pnnies,includingTelem edicineCompany 1,in exchange

  fordoctors'ordersforbracesthatwerenotm edically necessary and noteligibleforM edicareand

  M edicare Advantage reimbursem ent. The orders were m itten by doctors contracted with the

  telem edicine companies, even though those doctors had no prior relationship with the

  beneficiades,w ere nottreating the beneficiaries,and did notconducta propertelem edicine visit.

         13.    JEREM Y W A XM AN , D EA N ZU SM ER , R O N AI,D D AW D O VIC, UM UT

  V AR D A R , Individual 1, and other co-conspirators disguised the nattzre and sotlrce of the

  kickbacksand bribesby designating paymentsasGtmazketing''orlGbusinessprocessoutsotlrcing''


                                                14
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 15 of 47




  serdces,entering into shnm contracts,and generating and causing the generation of âaudulent

  invoices.

         14.       JER EM Y W A X M AN , D EA N ZU SM ER , R O NA LD D A W D O W C , U M UT

  VARDAR,Individual1,and otherco-conspiratorsprovided,and caused the provision of,DM E

  to beneficiariesthatwasmedically Ilnnecessary,ineligibleforreimbuzsem ent,didnotfit,andthat

  the beneficiaries did notrequest.

         15.       To concealthe fraud schem e, JEREM Y W AXM AN directed co-conspirators,

  including RONAI,D DAW DOW C,UM UT VARDAR,and Individual1 to falsify paperwork

  associated with beneficiary referrals,including doctors' orders,proof of delivery form s,and

  shipping forms. W AXM AN and Individual1 disguised thisprocessby refening to itin coded

  tenns. Forexample,W AXM AN and Individual1 called thefalsification ofpapem ork lGal'tsand

  crafts,''and W        AN instnzcted Individual1 to falsify paperwork fora beneficiary by stating

  thatthepapem ork ltneedsborgata,''with theterm Gtborgata''being acodeword indicating thatthe

  paperwork neededto befalsified.

         16.       In total,from in or arotmd April2014 to in or arotmd Apdl2019,JEREM Y

  W AXM AN,DEAN ZUSM ER,RONM ZD DAVIDOW C,UM UT VARDAR,Individual1,and
  otherco-conspiratorscausedEquilibrblm ,SilentHill,W estBay,and ActiveAssistto subm itfalse

  and fraudulentclaimsto M edicareand M edicare Advantage,via interstatewire comm unication,

  in theapproxim ateamotmtofatleast$31,435,359,ofwhich approxim ately $15,769,334waspaid.
                   JER EM Y W A XM AN , D EA N ZU SM ER , R O N A LD D AW D O W C, UM U T

  V AR D A R , Individual 1, and other co-conspirators used the fraud proceeds received from

  M edicareand M edicareAdvantageto benefitthem selvesand others,and to furthertheâaud.

         A llin violation ofTitle 18,Urlited States Code,Section 1349.


                                                 15
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 16 of 47




                                          C O UN TS 2-5
                                       H eaIth Care Fraud
                                       (18U.S.C.j1341
                Paragraphs 1through 20 and 27 tllrough 40 oftheGeneralAllegationssection of

  thisIndictm entarere-alleged arld incorporated by referenceasthough fully setforth herein.

                From in oraround April2014,and continuing through in oraround April2019,in

  M inm i-Dade and Broward Cotmties,in the Southem District of Florida, and elsewherejthe

  defendants,

                                     JER EM Y W A XM AN ,
                                       D EAN zu sm R ,
                                 R O N ALD o Av fo o v lc,and
                                       UM VT VARDAR,
  in connection with the delivery ofand paym entforhealth care benefits,items,and services,did

  knowingly andwillfully execute,and attemptto execute,ascheme and artiticeto defraud ahealth

  care benefitprogrnm affecting comm erce,as defined in Title 18,United States Code,Section

  24(b),thatis,M edicareandM edicareAdvantage,andto obtainbymeansofmaterially falseand
  fraudulentpretenses,representations,andpromises,m oney and property owned by,and tmderthe

  custody and controlof,saidhealthcarebenetk program s.

                              Purpose ofthe Schem e and Artifice

         3.     ltw asapurposeoftheschem eand artificeforthedefendantsandtheiraccomplices

  to llnlawftzlly emich themselvesby,nmong otherthings: (a)offering,paying,soliciting,and
  receivingkickbacksandbdbesin exchangeforthereferralofbeneficiariesand doctors'ordersfor

  braces to Equilibrilim,SilentHill,W estBay,and Active Assist'
                                                              ,(b)paying and causing the
  paym ent of kickbacks and bribes to telem edicine com panies in exchange for ordering and

  arranging forthe ordering of braces forbeneficiaries,w ithoutregard to the m edicalnecessity of

  theprescribed bracesozwhetherthe braceswere eligibleforM edicare and M edicare Advantage

                                                16
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 17 of 47




  reimbtlrsement;(c)submittingand causingthesubmission,viainterstatewirecommtmication,of
  falseand fraudulentclaim sto M edicareandM edicm'
                                                  eAdvantagethrough Equilibrimn,SilentHill,

  W estBay,and ActiveAssist forbracesthatwerem edically llnnecessary,ineligibleforM edicaze

  and M edicare Advantage reimbursement,and notprovided asrepresented;(d)concealing and
  causingtheconcealmentoffalseandfraudulentclaims;and(e)divertingfraudproceedsfortheir
  personaluse andbenefit,theuseandbenefitofothers,and to furtherthefraud.

                                    The Schem e and A rtifice

         4.     The M nnner and M eans section of Count 1 ofthislndictm entis re-alleged and

  incop orated by reference asthougé fully setforth herein as a description ofthe scheme and
  artifice.

                           A ctsin Execution or A ttem pted Execution
                                   ofthe Schem e and A rtifice

         5.     On oraboutthe dates setforth aCto each countbelow ,in M inm i-D ade and Broward

  Counties,in the Southern DistrictofFloridaand elsewhere,the defendants,

                                      JEltEm w A xM u ,
                                        D EAX ztlsm R ,
                                  R O NA LD o A vm o u c ,and
                                        IJM UT v m u ,

  did lcnowingly and willfully execute,and attemptto execute,the above-described schem e and

  artitk eto defraud ahealth carebenefitprogram inthatthe defendantsso identified submitted and

  caused the submission offalse and fraudulentclaim s,seeking the identified dollaram otmts,and

  representingthatsuch benefits,item s,and servicesw erem edically necessary,eligibleforM edicare

  reim bursem ent,and provided to beneficiades as claim ed:
 Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 18 of 47




                                                            A                                 Total
                                                             pprox.         px s ;           x pprox.
Count      Defendantts)      Beneficiary      Billing       Da teof
             C harged                         E ntity       S              Claim N o.        A m ount
                                                             ervice                           B illed
            JEREM Y                                                     Anklefootorthosis;
 2          W AXM AN                        Equilibrillm 11/29/2017      Heelstabilizer;        $510
                                                                         117338800145000
                                                                          D lm bar-sacral
            JEREM Y                           A                         orthosis;Shoulder,
 3        W AXM AN                              ctive
                   and          B.W .         A ssist       7/11/2018 elbow,m ist,orhand $2,150
         DEAN ZUSM ER                                                        orthosis;
                                                                        118198802408000
           JEREM Y                                                        Lumbar-sacral
          W AXM AN                                                     orthosis;Shoulder,
 4         R O N AI ;                                                 elbow , m 'ist,orhand
        DAW DOVICD               A.N .       SilentHill     11/5/2018                       $2,775
                   ,
                                                                           orthosis;&
        UM UT VARDAR ;and                                             W rist/hand orthosis;
                                                                        118312777707000
                                                                      Avrist/hand odhosis;
 5          W axv ax             J.W .      Equilibrium     2/18/2019    Elbow orthosis;        $2,950
                                                                        119052704127000

            In violation ofTitle 18,United States Code,Sections 1347 an.
                                                                       d 2.

                                               C O UN T 6
        ConspiracytoDefraudtheUnited Statesand Pay and ReceiveHeaIth CareKickbacks
                                           (18U.S.C.j371)                     '
                   Paragraphs1 tllrough 20 and 27 through 40 ofthe GeneralAllegationssection of

     thisIndictm entarere-alleged and incop oratedby referenceasthough fully setforth herein.

            2.     From in orarotmd April2014,and continuing through in oraround Apl'il2019,in

     M inmi-Dade and Broward Cotmties, in the Southern District of Florida,and elsewhere,the

     defendants,

                                         zs lt::M Y w AXM A N ,
                                    LAw RENCE ALEXANbER,
                                           D EAN zc sM E R ,
                                    RONALD oAvm ovlè,and
                                           IJM C T v A lto u ,




                                                   18
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 19 of 47




     did knowingly and willfully,thatis,with the intentto f'urtherthe objects ofthe conspiracy,
     c'ombine,conspize,confederate,and agree with each other,Individual1,and others known and

     llnknown to the Grand Juryto defraudtheUnited Statesby im pairing,impeding,obstnlcting,and

     defeating through deceitfuland dishonestm eans,the lawfulgovernmentfunctionsoftheHHS in
 '
     its adm inistration and oversightofM edicare and M edicare Advantage;and to com mitoffenses

     againsttheUnited States,thatis:

                   toviolateTitle42,United StatesCode,Section 1320a-7b(b)(2)(A),by lcnowingly
     and willfully offering andpaying any rem tmeration,including ldckbacksand bribes,directly and

     indirectly,overtly and covertly,in cash and in kind,to aperson to induce such person to referan

     individualto a person forthe furnishing and arranging forthefnrnishing ofany item and service

     forwhich paym entm ay bem adein whole and in partby a Federalhealth care progrnm,thatis,

     M edicareandM edicareAdvantage;and

            b.     toviolateTitle42,UnitedStatesCode,Section 1320au7b(b)(1)(A),byknowingly
     and willfully soliciting and receiving any rem tmeration,including kickbacksand bribes,directly

     and indirectly,overtly and covertly,in cash and in kind,in rettu'
                                                                     n forrefening an individualto a

     person for the fnrnishing and arranging for the fllrnishing of any item and selwice for which

     paym entmay be m ade in whole and in partby a Federalhealth care benefitprogram,thàtis,

     M edicare andM edicareAdvantage.

                                       Purpose ofthe C onspiracv

            3.     Itw as a pup ose of the conspiracy forthe defendants and their co-conspirators to

     tmlawfully enrich themselves by,nmong other things: (a) offezing,paying,soliciting,and
     receiving kickbacksand bribesin exchangeforthereferralofbeneficiadesanddoctors'ordersfor

     braces to Equilibrium,SilentHill,W estBay,and Active Assist;(b)paying and causing the


                                                   19
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 20 of 47




  paym ent of ldckbacks and bribes to telem edicine companies in exchange for ordering and

  arranging forthe ordering ofbracesforbeneficiaries,withoutregard to the medicalnecessity of

  theprescribed bracesorwhetherthe braceswere eligible forM edicare and M edicare Advantage

  reimbtlrsement;(c)submittingandcausingthesubmission,viainterstatewirecommllnication,of
  falseandfraudulentclaim sto M edicareandM edicareAdvantagethrough Equilibrium ,SilentHill,

  W estBay,and ActiveAssist forbracesthatwçrem edically llnnecessaty,ineligible forM edicare

  and M edicare Advantagereimbtlrsement,and notprovided asrepresented;(d)concealing and
  causingtheconcealmentoffalseandfraudulentclaims;and(e)divertingfraudproceedsfortheir
  personaluseandbenefit,theuseand benetk ofothers,andto furtherthefraud.

                             M annerand M eànsoftheConspiracv

                The m annerand meansby which the defendantsandtheir,co-conspirators sought

  to accomplish the objects pnd purpose of the conspiracy included,nmong other things,the
  following:

         4.     JEREM Y W AXM AN falsely certiûedtoM edicarethathe,aswellasEquilibrillm ,

  wouldcomplywith allM edicarerulesandregulationsandfederallaws,includingtheFederalAnti-

  K ickback Statm e.

                ln orderto avoid scrutiny and ensure thathe could constantly billM edicare and

  Medi'
      careAdvantage,even ifEquilibrium wasauditedorothem isesubjecttoregulatoryscnztiny,
  JEREM Y W             acquiredbeneficialownership interestsin otherDM E suppliers,including

  SilentHill,W estBay,and A ctive A ssist.

         6.     JERE M Y W AXM AN and other co-conspirators recruited and paid individuals,

  including LAW RENCE AI,EX ANDER,DEAN ZU SM ER,and lndividual 1,to establish the

  DM E suppliersin theirown orfnm ily m em bers'nam esand to serveasnom ineeownersofDM E


                                              20
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 21 of 47



  suppliers,including SilentHill,W estBay,and Active Assist,in orderto concealW AXM AN 'S

  ownership rolein thecompnnies.

               JEREM Y W AX M AN and LAW RENCE ALEX ANDER caused CM S Form

  8555 to be submitted to M edicare on behalfofSilentHill,falsely representing to M edicazethat

  AT,EXANDER'S relative,Nom inee Owner 1,was the sole owner arld m anaging em ployee of

  SilentHill.Inreality,W           and AI,EXANDER maintained an ownership andm anagem ent
                                                                        $
  interestin SilentHill,whichthey concealedfrom M edicare.TheM edicareenrollm entform which

  W AXMAN andALEXANDER causedtobesubmitledalsofalselycerti/edthatNomineeOwner
  1,.aswellas SilentHill,would comply with allM edicare rulesand regulationsand federallaw s,

  including theFederalAnti-r ckback Statute.

         8.     lndividual 1,atJER EM Y W AX M AN 'S direction,subm itted CM S Foz'm 8555 to

  M edicare on behalf of W estBay,in which Individual 1 falsely represented to M edicare that

  Individual1 was the sole owner and m anaging employee ofW estBay. In reality,W AXM AN

  maintained an ownership and m anagement interest in W estBay,which was concealed f'
                                                                                    rom

  M edicare.TheM edicare fol'm which W AXM AN caused to besubmitted also falsely certifedto

  M edicare thatIndividual 1,as wellas W estBay,would comply with a11M edicare rules and

  regulationsand federallaws,includingtheFederalAnti-M ckback Statm e.

         9.     DEAN ZUSM ER subm itted CM S Form 8555 to M edicare on behalf of Active

  Assist,in which ZUSM ER falsely represented to M edicarethatZU SM ER was the sole owner

  and m anaging em ployee of A ctive A ssist. In reality, JER EM EY W AX M AN m aintained a

  financialand m anagem entinterestin Active Assist,which w asconcealed 9om M edicare. The

  M edicare form also falsely certified toM edicarethatZU SM ER,aswellasActiveAssist,would
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 22 of 47




  comply with a1lM edicare rules and regulations and federallaws,including the FederalAnti-

  Kickback Stam te.

         10.    RONALD DAVIDOW C, UM VT VARDAR, and other co-conspirators paid
  ldckbacksarld bribesin excharlge forthe refen'alofbeneficiariesalld doctors'ordersforbraces.

  DAVID OW C,VARDAR,andotherco-conspiratorsthennegotiatedkickback arrangem entswith

  DM E suppliers,including,through JEREM Y W AXM AN,Equilibzimn,SilentHill,W estBay,

  andActive Assist,andto sellthebeneficiariesand doctors'orderstotheDM E suppliers.

         11.    JER EM Y W A X M A N , LAW REN C E ALEX AND ER , D EA N ZU SM ER,

  Individual1,and otherco-conspiratorspaid and causedto bepaid ldckbacksandbribestopatient

  recruiters,including RONALD DAW DOVIC and UM UT VARDAR ,through Lead Creations,

  aswellasSYL M arketing,in exchange forreferring beneficiaries and doctors'ordersforbraces

  to Equilibrittm ,SilentHill,W estBay,and ActiveAssist.

         12.    JER EM Y W             , D EAN ZU SM ER , R O NA LD D A W D O V IC , U M U T

  VARDAR,Individual1,and otherco-conspiratorsoffered andpaid,andcaused tobepaid,illegal

  ldckbacksandbribestotelem edicinecompanies,including Telem edicineCompany 1,in exchange

  fordoctors'ordersforbraces.

         13.    Asaresultofthekickbacksand bribesthatJEREM Y W                 ,LAW RENCE

  AI,EXANDER,DEAN ZUSM ER,RONAT,D DAW DOVIC,UM UT VARDAR ,lndividual1

  and otherco-conspiratorspaid,caused tobepaid,solicited,andreceived in exchangeforreferring

  beneficiaries to Equilibrium , Silent Hill, W est Bay, and A ctive A ssist, W AX M AN ,

  ALEXANDER,ZUSM ER ,DAW D OVIC,VARDAR,and Individual1deniedbeneficiadesthe

  abilityto choosewhich DM E supplier,ifany,they desired to f'ulfilltheirbracesorders.




                                               22
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 23 of 47




         14.    JEREM Y W U M AN , LAW RENCE ALEX ANDER, DEAN ZUSM ER,

  RONALD DAW DOVIC,UM UT VARDAR,Individual1,and otherco.conspiratorsdisguised

  thenatureandsourceoftheseldckbacksand bribesby designatingpaym entsaslegitim ateservices,

  such asttm arketing''orçibusinessprocessoutsourcing''services,entering into shnm contracts,and

  generating and causing the generation ofgaudulentinvoices.

                IEREM Y W AXM AN , LAM QG NCE ALEX ANDER , DEAN ZUSM ER,

  R ON AT,D DAW DOW C,UM UT VARDAR,and Individual1 caused Equilibrillm ,SilentHill,

  W estBay,and Active Assistto subm itclaimsto M edicare and M edicare Advantage forbraces

  purportedly providedtobeneficiariesin atleastthe approximateam ountof$31,435,359,ofwllich
  approxim ately $15,769,334waspaid.
                IER EM Y W A XM AN , LA M QG N CE A LEX AN D ER , DEA N ZU SM E R ,

  RONALD DAW DOW C,UM UT VARDAR,Individual 1and other co-conspirators used the

  proceedsreceived from M edicareand M edicare Advantageto benefitthem selvesand others,and

  to furtherthe conspiracy.

                                           O vertA cts

         Infartheranceoftheconspiracy,andtoaccomplishitsobjectsandpurpose,atleastoneco-
  conspiratorcommitted and causedtobecomm itted,intheSouthem DistrictofFlorida,atleastone

  ofthefollowing overtacts,am ong others

         1.     On or aboutApril1,2014,JER EM Y W AX M AN and U M UT V A R DA R signed

  a M arketing ServicesContracG sertion Order,w hich falsely described thatLead Creationsw ould

  provide to Equilibdllm tçBrace Leads''reflecting the following beneficiary information lTirst

  Nam e,LastNam e,Address,City,State,Zip,andPhone.''




                                               23
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 24 of 47




           2.     On or about April 16, 2015, JEREM Y W AXM AN em ailed R ONALD

  DAVIDOVIC andUM -UT VARDAR describingtwobeneficiariesforwhom hecouldnotsubm it

  claim s to M edicaze. In the em ail,W AXM AN explained thathe could notsubm itthe claim s

  becauseonebeneficiaryçtrettu-nedthebracewlithqaletter(seeattached)sayinghethoughthewas
  respondingtoanadljforfreegroceries''andthesecondbeneficiaryltwasdeceased.''
                  On or about Novem ber 3, 2015, JEREM Y W AXM AN em ailed RONAT,D

  DAW DOVIC,UM UT VARDAR,and others,requesting a refund fora beneficiary forwhom

  W         AN couldnotbillM edicare.W AXM AN insistedthat&G1nevergotthegdoctor'sjorder..
  .   W hy should Ipay forit????''

                  On or about A ugust         2016, JER EM Y W AX M AN and LA W R EN CE

  AI,EXANDER caused a representative ofSilentHillto electrorlically submitCM S Form 8555,

  falsèly representing to M edicarethatAI,EX ANDER 'Srelative,Nom inee Owner1,wasthe sole

  ownerand managing employee ofSilentHill.The CM S Folnn 8555 also falsely certified that,

  nm ong otherthings,SilentHillwould comply with the FederalAnti-lfickback Statute.

                  On or about January 1, 2017, at the direction of JEREM Y W                       ,

  LAW RENCE M ,EXANDER signed a Salesand M arketing Agreem entwith apatientrecraiter,

  wllich falsely described that the patient recnziter would provide Gûm arketing and back office

  services''to SilentHill,in exchangefor$4,200perweek.
           6.     On or about Januaty         2017, LAW REN CE AI,EXANDER signed an

  A dm inistrative Services A greem entw ith the patientrecruiter,w hich falsely represented thatthe

  patientrecnziter w ould provide tGhealth care operations and business processes''for SilentH illat

  therateof$2,800perweek.Theagreem entalso falsely representedthatthepartieswouldcom ply
  with theFederalAnti-Kickback Statute.


                                                 24
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 25 of 47




                 On oraboutM ay 3,2018,JEREM Y W AXM AN directed Individual1 to sign a

  CM S Fol'm 8555,falsely representing to M edicare that lndividual 1 was the sole owner and

  m anaging employee of W est Bay. In reality, W AXM AN m aintained an ownership and

  m anagem entinterestin W estBay,which W AXM AN concealed from M edicare.TheCM S Form

  8555 also falsely certifed that,am ong other tllings,W estBay would comply with the Federal

  A nti-K ickback Statute.

         8.      On or about M ay 29, 2018, R REM Y W AXM AN emailed Lead Creations

  representatives,includingUM UT VAR DAR,copying DEAN ZUSM ER andIndividual1,noting

  thatActive Assist,Gtanother new entity thatI am involved with,''ççis ready to go live ASAP,

  preferablythisweek.Theinitialcnmpaignwillbefor5kperweek''meaningthatLeadCreations
  wouldprovideapproxim ately $5,000 worth ofbenetk iary referralsandcompleted doctors'orders
  to ActiveAssisteach week.

         9.      On oraboutM ay 31,2018,DEAN ZUSM ER and UM UT VARDAR executed a

  M arketing ServicesContract/lnsertion Order,which falsely described thatLead Creationswould

  provide to Active AssistGEBrace Leads''.reflecting the following benefciary inform ation :Tirst

  Nnm e,LastN am e,Address,City,State,Zip,and Phone.''

                 On oraboutJune 4,2018,JERM EY W AX M AN signed check num ber 1295 from

  Equilibrillm Account2 in theam otmtof$5,000 addzessed to Lead Creations.Them emo linefor
  thischeck stated,tçActiveAssist.''

                 On or aboutJtm e 5,2018,U M UT V AR D A R em ailed JER EM Y W A X M AN an

  invoice forActive Assistwilich falsely degcribed Lead Creation's selwicesasa flatllM arketing

  Fee''of$5 000.




                                               25
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 26 of 47




         12.     On oraboutJtme5,2018,JEREM Y W AXM AN forwarded UM UT VAc u 's

  em ailand theinvoiceto DEAN ZUSM ER,noting thattheinvoicewasG<
                                                               paid already.''

                 On or about June 19,2018,atthe direction of JEREM Y W              ,DEAN

  ZUSM ER signed CM S Form .8555,falsely representingto M edicarethatZUSM ER wasthe sole

  ownerand m anaging employeeofActiveAssist.

         14.     On oraboutJtm e 21,2018,JE REM Y W AX M AN signed a CallCenter Services

  and Outsolzrcing BPO Agreem entwith Telem ediciùe Com pany 1,which falsely described that

  Telem edicineCompany 1wouldprovideGlBusinessProcessOutsotlrcingServices''toEqtlilibritun.

  In reality,W         paid and caused to bepaid kickbacksand b'
                                                               ribesto Telem edicine Com pany

  1 in exchange forthe refen'
                            alofbeneficiariesto Equilibrium ,SilentHill,W estBay,and Active

  AssistforDM E,along with completed doctprs'ordersprescribing theDM E.

         15.     On or abou'
                           tAugust 9,2018,JEREM Y W AXM AN received an invoice 9om

  Telem edicine Company 1foraweek ofservice.The invoicefalsely described thatTelem edicine

  Company 1wajcharging Equilibrillm atotalof$5,000,or200 hoursat$25 an hotm forCGBPO
  CallCenter Servicesaspartofthe Safe HarborAgreem ent.'' The cover emailtransmitting the

  invoiceindicatedthattheweelcly m inim um pre-paymentnm otmtwasfor200 hours,Gçwhich isthe

  fairm arketvalue equivalentofabout50 successfulconsults,''i.e.,50 doctors'orders for DM E

  pfoducts. TheinvoicesjustifiedthepurportedlGhotlrlyrate''by equating'
                                                                      thecostofthedoctor's
  ordertohotzrs:'G4hours''(or$100)Cûistypicallytheeffol'trequiredforonecompleteinteraction.''
         16.     On oraboutA ugust20,2018,JER EM Y W AX M A N and Individual1 received an

  updéted reconciliation reportfor SilentHill9om a representative of Lead Creations,copying

  UM 'UT VARDAR and noting thatSilentHill's Etbalance''was$4,915.00. The Lead Creations




                                              26
i
:   Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 27 of 47
k         '
1
-




      representative furthernoted SilentHillwould receive 1:12 orders ...today ....'' W

      confirm ed in responsethatheGtshould beableto getto thebank forSilentHill....''

              17.   On oraboutSeptember10,2018,JEREM Y W AXM AN andIndividual1received

      an em ailfrom arepresentativeofLeadCreations,who copiedUM UT VARDAR and provided an

      invoice âom Lead Creations to W est Bay,which falsely represented that W est Bay owed

      approximately $7,500 foralçM arketing Fee,''when in factwhatW AXM AN andIndividual1were
      buying from Lead Creationswasbeneficiaryreferrals,including completed doctors'orders.

              18.   On or about September 10, 2018, UM UT VARDAR em ailed JEREM Y

      W AXM AN areconciliation reportwllich tTacked thepatientreferralsforparticulartypesofbraces

      thatLead Creationshad supplied to date,the totalnm ountowed forthese referrals,and the total

      am opntthatW estBay had paidtowardthesereferralsto date.

              19.   On or about Septem ber 10,2018,JEREM Y W AXM AN signed check nllmber

      1132 from theW estBay Accotmtin the nmolmtofapproximately $7,500,m adepayableto Lead
      Creations.

              20.   On oraboutD ecember6,2018,JEREM Y W                      received severalinvoices

      from Telem edicine Com pany 1form ultipleweeksofservice.Theinvoicesfalsely describedthat,

      each week,Telem edicine Com pany 1 charged Equilibdtlm atotalof$5,000,or200 hotzrsat$25
      anhotm forGIBPO CallCenterServicesaspartoftheSafeHarborAgreem ent''

              21.   On or about December 7, 2018, JEREM Y W                       wh'
                                                                                    ed Telem edicine

      Com pany 1 approxim ately $5,000 from Equilibrillm Account1.
              22.   On oraboutApril2,2019,D EAN ZU SM ER em ailed U M UT V A RD A R ,nm ong

      other representatives of Lead Creations,explaining that ç1I ran statistics for M arch. Collections   '

      w ere W A Y D OW N due to claim denials. W e're currently operating at a loss. Bad data? Sim


                                                     27


                                                                                                           '
                       .
    Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 28 of 47




      snm e? ...W ecnnnotsustain a cam paign thatdoesn'tperfonn.W hat'sthesolution to getting back

      on track?''

             23.    On oraboutApril2,2019,U M U T VA R DA R em ailed DEA N ZU SM ER ,copying

      JER EM Y W AX M AN ,explaining thatLead Creations typically did notcharge A ctive A ssistfor

      beneficiary referralsthatdidnotincludeadoctor'sorderthatcould bebilledandinstead offered a

      ttcredit''for such non-billablereferrals,ensuring thata billable referralw ould follow :ttYou get
'
      creditforpretty m uch m ostofthedenials.''

             24.    On oraboutA pril5,2019,U M UT V A RD A R em ailed JER EM Y W AX M AN and

      DEAN ZUSM ER Gûrecon reports''for SilentHill,W est Bqy,and Active Assist. The reports

      reflected the beneficiaries and doctors'ordersthatLead'Creations referred to SilentHill,W est

      Bay,and Active Assist,butfor whom SilentHill,W estBay,and Active Assistcould notbill

      M edicareatldM edicareAdvantage,andforwhich Lead CreationsgavetGcredit.''Thereportsalso

      reflectedthetotalnm otmtSilentHill,W estBay,andActiveAssistow ed andpaidforeach typeof

      doctors'orderLeadCreationssupplied.

             A11in violation ofTitle 18,United StatesCode,Section 371.

                                          CO U N TS 7-13
               Paym entofK ickbacks in Connection w ith a FederalH eaIth C are Program
                                      (42U.S.C.j1320a-7b(b)(2)(A))
             1.     Paragraphs 1through 20 and 27 through 40 ofthe GeneralAllegationssection of

      thisIndictm entarere-alleged and incorporated by referenceasthough fully setforth herein.

             2.      On or aboutthe dates enum erated below ,in M iam i-D ade and Brow ard C otm ties,in

      the Southem D istrictofFlorida,and elsew herejthe defendants,

                                        JEREM Y W AX M AN and
                                           D EAN ZU SM ER ,




                                                     28
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 29 of 47




  didknowingly and willfully offerand pay any rem uneration,thatis,ldckbacksand bribes,directly

  and indirectly,overtly and covertly,in cash and in kind,assetforth below,to aperson,to induce

  such person to referan individualto aperson forthe furnishing and arranging forthe ftumislzing

  of any item and service forwhich paym entmay be made in whole and in parttmdera Federal

  health careprogrnm,thatis,M edicare and M edicareAdvantage:

            D                  Approx.D ate A pprox.A m t.
 Count          efendantts)    ofKickback       ofKickback Description ofKickback Paym ent
                Charged          P
                                  a m ent         Pa m ent
   7            JEREM Y                                         W ire t' ransfer 9om Silent Hill
              W Axv ax           9/21/2017        $28,103       A ccount1to SY.L M arketin .
                                                                Check no. 1295 drawn f'        rom
   8      W AX M AN                                             Equilibrillm A ccount 1, and m ade
         DEAN ZUSMand
                    ER           6/4/2018          $5,000       payable to Lead Creations,with a
                                                                m em o linestatin ,uw otiveAssist.''
                                                                Check no. 1005 dram l from the
                JEREM Y                                         A ctive Assist Account, and m ade
   9      W AXM AN and           7/9/2018          $7,500       payable to Lead Creations,with a
         D EAN ZU SM ER                                         m em o          line        stating,
                                                                Gtm arketin /advertisin .''
    '
                                                                Check no. 1227 drawn from Silent
  10          W AXM AN           9/4/2018          $7,500       HillAccolmt1,andm adepayableto
                                                                Lead Creations.
                JEREM Y                                         Check no. 1132 drawn from the
  11          W AXM AN           9/10/2018         $7,500       W est Bay Accotmt, and m ade
                                                                 a ableto Lead Creations.
                JEREM Y                                         W ire transfer from Equilibrillm
  12      W            and       12/7/2018         $5,000       Account 1 to         Telem edicine
         D EAN ZU SM ER                                         Com an 1.
            JERE M Y                                            Check no. 1202 drawn f'
                                                                                      rom the
  13          W AXM AN           3/4/2019          $7,500       W est Bay Accotmt, and m ade
                                                                 a ableto Lead Creations.

         In violation ofTitle 42,United States Code,Section 1320a-7b(b)(2)(A) and Title 18,
  U nited StatesCode,Sedion 2.
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 30 of 47




                                     COUNTS 14-18
           R eceiptofK ickbacksin Connection w ith a FederalH ealth C are Program
                                (42U.S.C.j1320a-7b(b)(1)(A))
                Paragraphs 1tllrough 20 and 27 through 40 ofthe GeneralAllegationssection of

  thisIndictmentarere-alleged and incorporated by referenceasthough fully setforth herein.

                On oraboutthedatesenum eratedbelow,inM iami-Dadeand Broward Counties,in

  the Southem DistrictofFlorida,and elsewhere,thedefendants,

                                 R ONALD DAW DOW C and
                                     UM UT VARDAR,

  did knowingly and willfully solicitand receive any remtmeration,thatis,lcickbacksand bribes,

  directly and indirectly,ovedly and covertly,in cash and in kind,assetfodh below,in retut.
                                                                                    .     n for

  referring an individualto aperson forthe fllrnishing and anu ging forthefarnishing ofany item

  and service forwhich paym entmay be m ade in whole and in pat'tunder a Federalhealth care

  progrnm ,thatis,M edicare and M edicare A dvantage:

                               A PProx.D ate A pprox.Am t.          D
 Count      Defendantts)       ofKickback       ofKickback              escription ofKickback
              Charged            R                                           R eceived
                                     eceived     R eceived
                                                                Check no. 1295 draw n from
             R O N M ,D                                         Equilibritlm A ccount 1, m ade
   14    DAVIDOVIC;and           6/4/2018           $5,000      payable to Lead Creations, and
         U M U T VA R DA R                                      deposited into the Lead Creations
                                                                A ccount.
                                                                Check no. 1005 drawn 9om the
             RONAT,D                                            Active A ssist Accolm t, m ade
   15    DAVIDOW C;and           7/9/2018           $7,500      payable to Lead Creations, and
         U M U T VA R D AR                                      deposited into the Lead Creations
                                                                A ccount.
             R O N A T,D                                        Check no. 1122 draw n âom the
   16    DAW   DOVIC;and
         U M U T V A RD AR
                                 9/4/2018           $7500       W
                                                                L
                                                                  estBayAccotmt,madepayableto
                                                        ,
                                                                  ead Creations,and deposited into
                                                                the Lead Creations A ccount.
             R O N A LD                 '                       Check no. 1132 dzaw n f'  rom the
   17    DAVID OVI
         UM UT V ARCD;Aat
                        ld
                        R        9/11/2018          $7,500      W
                                                                L estBay Account,m adepayableto
                                                                  ead Creations,and deposited into
                                                                the Lead Creations A ccotm t.

                                               30
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 31 of 47




            D                  A pprox.Date Approx.A m t.
 Count          efendantts)     ofKickback      ofKickback           Description ofKickback
                C harged          R                                           R eceived
                                      eceived     R eceived
             RONAI,D                                             Check no. 1202 drawn from the
   18    DAW
         U M U DOW
               T VA RC; and
                      D AR        3/5/2019           $7,500      W
                                                                 L estBay Accotmt,madepayableto
                                                                  ead Creations, and deposited into
                                                                theLead CreationsAccount.

         InviolationofTitle42,UnitedStqtesCode,Section 1320a-7b(b)(1)(A)andTitle18,
  United StatesCode,Section 2.

                                           C O UN T 19
                        False Statem entsR elating to H ealth Care M atters
                                          (18U.S.C.j1035)
                 Paragraphs 1 through 20 and 27 through 40 ofthe GeneralAllegations section of

  thisIndictm entarere-alleged and incop oratedby referenceasthough fully setforth herein.

                 On or about January 14, 2019,in M inm i-Dade and Broward Counties,in the

  SouthernDistrictofFlorida,and elsewhere,thedefendants,

                                   JEREM Y W AXM AN and
                                  LA W REN C E A LE XA N DER ,

  in am atterinvolving >health carebenefh progrnm,thatis,M edicare,did knowingly and willfully

  m akeand useam aterially false,fctious,and fraudulentm iting and docllm ent,knowing thesnme

  to contain am aterially false,fictious,and fraudulentstatementand entry,in cormection w ith the

  deliveryandpaym entforhealth careitem sand sbrvices,thatis,signingand subm ittingtoM edicare

  aCM S Form 8555 certifying thatN om ineeOwner1w asthesole ownerand m anaging employee

  ofSilentHill,when,in tnzth andin fact,asdefendantsthen and therewellknew,Nom inee Owner

  1 w as not the sole ow ner and m anaging em ployee of Silent H ill because W AXM AN and

  ALEXANDER werealsoownersand m anaging employeesofSilentHill.

         ln violation ofTitle18,UnitedStatesCode,Sections1035(a)(2)and2.


                                                31
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 32 of 47




                                          COUNT 20
                       False Statem entsR elating to H ealth Care M atters
                                         (18U.S.C.j1035)
                 Paragraphs 1tllrough 20 and 27 tbrough 40 ofthe GeneralAllegations section of

  thislndidm entarere-alleged andincorporatedby referenceasthough fully setforth herein.

                 On oraboutM ay 3,2018,in Broward Cotmty,in the Southem DistrictofFlorida,

  and elsewhere,the defendant,

                                      JEREM Y W AXM AN ,

  in am atterinvolving ahealth carebenefh progrnm ,thatis,M edicare,didknowingly andwillfully

  m akeanduseam aterially false,fictious,and fraudulentm iting and docum ent,knowing thesnm e

  to contain am aterially false,fictious,and fraudulentstatem entand entry,in connection with the

  deliveryandpaym entforhealthcareitem sandselwices,thatis,sigllingandsubm ittingtoM edicr e

  a CM S Form 8555 certifying thatlndividual1 wasthe sole ownerand m anaging em ployee of

  W estBay,when,in truth and in fad,asW AXM AN then and there wellknew,Individual1w as

  notthe sole ownerand m anaging employee ofW estBay because W AXM AN wasalso an owner

  andm anaging employee ofW estBay.

         InviolationofTitle 18,United StatesCode,Sections1035(a)(2)atld2.
                                          CO UN T 21
                       False Statem entsR elating to H ealth CareM atters
                                        (18U.S.C.j1035)
         1.     Pragraphs 1 through 20 and 27 through 40 ofthe GeneralAllegations section of

  this Indictm entare re-alleged and incorporated by reference asthough fully setforth herein.

                 On oraboutJtm e 19,2018,in M iam i-DadeandBroward Counties,in theSouthern

  DistrictofFlorida,and elsewhere,the defendants,

                                    JEREM Y W AX M AN and
                                       D EAN ZU SM ER ,

                                                 32
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 33 of 47




  in amatterinvolving ahealth carebenefh progrnm ,thatis,M edicare,did knowingly andwillfully
  '



                                                                       i
  make and useam aterially false,fictious,andfraudulentwriting and docllment,knowing the sam e

  to contain a m aterially false,fictious,and fraudulentstatem entand entry,in connection with the

  deliveryandpaym entforhealth careitemsand services,thatis,signingand subm ittingtoM edicare

  aCM S Form 8555 certifyingthatZUSM ER wasthesoleownerandm anagingemployeeofActive

  Assist,when,in truth and i.
                            n fact,asdefendantsthen and therewellknew,ZUSM ER wasnotthe

  sole ownerandm anaging employeeofActiveAssistbecauseW AXM AN wasalsoan ownerand

  m anaging employee ofActive Assist.

         lnviolationofTitle18,UnitedStatesCode,Sections1035(a)(2)and2.
                                        C O U N TS 22-23
                                       M oney L aundering
                                       (18U.S.C.j1957(a))
                 Paragraphs 1 through 20 and 27 through 40 ofthe GeneralAllegations section of

  tllisIndictmentarere-alleged and incorporatedby referenceasthough fully setforth herein.

                 On oraboutthedatessetfoz'th astoeach countbelow,in M inm i-DadeandBroward

  Cotmties,in the Southem DistrictofFlorida,and elsewhere,thedefendant,

                                      JER EM Y W A XM AN ,

  did knowingly engage and attem pt to engage in a m onetary transaction affecting interstate

  com m erce,by,through,and to a fnancialinstitution,in criminally derived property ofa value

  greater than $10,000,and such property having been derived 9om specifed llnlawfulactivity,
  knowing thattheproperty involved in the m onetary transaction wasdedved from some form of

  lm law f'
          ulactivity:




                                                33
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 34 of 47




       C           Approx.Date       Approx.Am ount            Description ofM onetary
           ount
                   ofTransaction      ofTransaction                  Transaction
                                                          Thedepositofcheck no.4524 drawn
                                                          from Equilibrium Account 2 and
           22         1/12/2017            $200,000       deposited into TD       Am eritrade
                                                          account ending in 0112 held in the
                                                          nnm e ofJER EM Y W A XM AN .
                                                          Thedepositofcheck no.1217 drawn
                                                          9om Equilibrium Accotmt 1
           23         3/1/2018           $500,000         deposited into TD       Ameritrade
                                                          accolm tending in 0112 held in the
                                                          nam eofJEREM Y W AXM AN .

           Itisfurtherallegedthatthespecifed tmlawf'ulactivity isconspiracy to comm ithealth care

  f'
   raud an.
          d wirefraud,in violation ofTitle 18,United StatesCode,Section 1349;health caregaud,

  in violationofTitle 18,UnitedStatesCode,Section 1347;andpaym entofkickbacksin cozmection

  with aFederalhealth cal'
                         eprogrnm ,in violation ofTitle42,United StatesCode,1320a-7b.

           lnviolationofTitle 18,United StatesCode,Sedions1957(a)and2.
                                           CO U NT S 24-25
                                            W ire Fraud
                                         (18U.S.C.j1343)
                  The GeneralAllegationssection ofthislndictmentisre-alleged and incorporated

  by referenceasiff'ully setforthherein.

                  From in or around April,2020,and continuing tllrough in or around Jtm e 2020,in

  M iam i-Dade and Broward Counties,in the Southem District of Florida, and elsewhere,the

  defendant,

                                      JEREM Y W AXM AN,

  did knowingly,and with intentto defraud,devise,and intend to devise,a schem e and artificeto

  defraud,and to obtain money and propertyby meansofmaterially falseand fraudulentpretenses,

  representations, and prom ises,know ing that the pretenses,representations, and prom ises w ere

  false and fraudulent when m ade,and,for the purpose of executing the schem e and artitice,did

                                                 34
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 35 of 47




  know inglytransmitatld causeto betransm itted,bym eansofwkecommunication in interstateand

  foreign comm erce,certain writings,signs,signals,pictures,and sounds,in violation ofTitle 18,
  U nited StatesCode,Section 1'343.

                               Purpose ofthe Schem e and A rtifice

                  Itwas apurpose ofthe schem e and artifice forthe defendantand hisaccomplices

  totmlawfullyenrichthemse
                         'lvesby:(a)submitlingandcausingthesubmission,viainterstatewire
  com mlmication,offalse atld gaudulentapplicationsforloansand grantsm ade availablethrough

  theSBA toproviderelieffortheeconomiceffectscaused by the COVID-19pandem ic,including

  EIDLS,
       '(b)diverting fraudproceedsfortheirpersonaluse,theuseand benefitofothers,and to
  furtherthe fraud;and (c)concealing and causing the concealmentofthe false and fraudulent
  applications.

                                      The Schem e and A rtifice

         4.       On or about April 3,2020,JEILEAIAJ 5V3J(513JN subnAiûed,and caused the

  submissionof,anEIDL applicationinthenameofEquilibrium seekinganEIDL (theGçEquilibritlm
  EIDL Application'').In the Equilibrillm EIDL Application,W AXM AN falsely represented,
  am ong otherthings,thatEquilibdum w asGGnotengagedin any illegalactivity,''thatEquilibrillm 's
                                                              1
  gm ssrevenuesforthe twelve m onthspriorto the date ofthe disasterwere $817,633,and that
  Equilibrillm 's cost of goods sold for the twelve m onths priorto the date ofthe disaster were

  $634,523.
         5.       On or about April 3, 2020, JERE M Y W A XM AN subm itted, and caused fhe

  submission of,an EIDL application in the name of Balance Advisorsseeldng an EIDL (the
  tGBalanceAdvisorsEIDL Application').tntheBalanceAdvisorsEIDL Application,W AXM AN
  falsely represented,nm ong other things,thatB alance A dvisors w as <Gnot engaged in any illegal


                                                 35
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 36 of 47




  activity,''thatBalance Advisor's gross revenues forthe twelve m onthspriorto the date of the

  disasterwere$662,235,and thatBalanceAdvisor'scostofgoodssold forthetwelvemonthsprior

  tothe date ofthedisasterwere $168,625.
                AsaresultofthefalseandâaudulentEquilibrium EIDL Application andthefalse

  andfraudulentBalance AdvisorsEIDL Application,SBA apm oved theEIDLS.

                On or about Jlm e 10,2020,JEREM Y W AXM AN subnaited,and caused the

  subrnission of,an EIDL Loan Authorization and Agreement (the ttEquilibrillm EIDL Loan
  Agreemenf),seelcing an EIDL forEquilibritlm inthe approximatenmountof$89,600. In the
  Equilibritlm EIDL LoanAgreement,W AXM AN falselycertifiedthatGtgaqllrepresentationsinthe
  Borrower's Loan applieation (including al1supplementary submissions) m'e true,corred and
  completeand areofferedto induce SBA to makethisLoan.''

         8.     On or about Jtme 10,2020,JEREM Y W AXM AN submitled,and caused the

  submission of,an EIDL Loan AuthorizationandAgreement(theEElBalanceAdvisorsEIDL Loan
  Agreemenf),seeldng anEIDL forBalanceAdvisorsintheapproximatenmountof$150,000.In
  the Balance Advisors EIDL Loan Agreement, W AXM AN falsely certified that 1û(a)11
  representationsintheBonower'sLoanapplication (includingal1supplementary submissions)are
  true,correctand com plete and are offered to induce SBA to m ake thisLoan.''

                ln reliance on thefalserepresentationsm adein theEquilibrillm EIDL Application,

  theSBA deposited$2,000intheform ofan EIDL advanceintoEquilibrillm Accotmt1.Inreliance
  on false and fraudùlent representations m ade in the Equilibrium EIDL Application and

  Equilibrillm EIDL Loan Agreem ent, the SBA then deposited approxim ately $89,500 into
  Equilibrium Accotmt1.




                                                36
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 37 of 47




         10.       In reliancé on the false representations m ade in the Balance Advisors EIDL

  Application,theSBA deposited $1,000in thefonn ofanEIDL advanceintotheBalanceAdvisors
  Account. ln reliance on false and fraudulentrepresentationsm adein theBaianceAdvisorsEIDL

  Application and BalmweAdvisorsEIDL Loan Agreem ent,the SBA then deposited approxim ately

  $149,900 into theBalanceAdvisorsAccotmt.
                                            U se ofW ires

                   On oraboutthedatesspecifiedastoeach countbelow,inM inm i-Dadeand Broward

  Counties,in the Southez'
                         n District of Florida,alld elsewhere,JEREM Y W AXM AN,for the

  purpose ofexecuting and in furthera
                                    'nce oftheaforem entioned schem eand artificeto degaud, did

  knowinglytransnzitand causeto betransm itted by meansofwirecom mlmication in interstateand

  foreign comm erce certain m itings,signs,signals,pictures,and sotmds,asdescribedbelow :

          C             Approx.Dateof
              ount       S                               D escription ofW ire
                           ubm ission
                                           Electronic transm ission âom         JEREM Y
              24           6/10/2020       W AXM AN,from withinFlorida,toSBA,through
                                           servers outside of Florida, of the EIDL Loan
                                           A reem entforE uilibrillm .
                                           Electronic transmission from        JEREM Y
              25           6/10/2020       W AXM AN,9om within Florida,to SBA ,through
                                           servers outside of Florida, of the EIDL Loan
                                           A reem entforBalanceAdvisors.

         ln violation ofTitle 18,United StatesCode,Sections1343and 2.

                                  FORFEITURE ALLEGATIONS
                               (18U.S.C.j982(a)(1),(a)(2)(A),(a)(7))
         1.        The allegations of this Indiitm ent are re-alleged and by this reference fully

  incorporated herein foralleging forfeittlreto theUnited Statesofceziain property in which the
  defendants, JEREM Y W AX M AN , LAW RENCE AI,EXANDER, DEAN ZUSG R,

  R O NA LD DA W D O V IC ,and UM U T V A R DA R ,have an interest.


                                                 37
    Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 38 of 47




             2.         Upon conviction ofa violation of,ora crim inalconspiracy to violate,a GlFederal

      healthcareoffense,''asdefinedinTitle18,UnitedStatesCode,Section24(a),asallegedinCounts
      1-21ofthisIndictm ent,the defendantso conviqted shallforfeitto the United States,ptlrsuantto
l
!     Title18,UnitedStatesCode,Section 982(a)(7),anyproperty,realorpersonal,thatconstitutesor
i

      isderived,directly orindirectly,from grossproceedstraceableto such violation.

                    Upon convictionofaviolation ofTitle18,UnitedStatesCode,Section 1957(a),as
      alleged in Counts22-23 oftllisInéictment,defendantJEREM Y W AXM AN shallforfeittothe
      United States,ptlrsuantto Title 18,United StatesCode,Section 982(a)(1),any property,realor
      personal,involved in such violation,and any property traceableto such property.

             4.     Upon conviction ofa violation ofTitle 18,United StatesCode,Section 1343,as

      alleged in Counts24-25 oftllisIndictm ent,defendantJEREM Y W AXM AN shallforfeitto the

      United StatesofAmerica,pursuantto Title 18,United StatesCode,'Section 982(a)(2)(A),any
      property constituting orderivedfrom ,proceedsobtaineddirectly orindirectly,astheresultofsuch

      violation.

             5.     Theproperty,whichissubjecttocriminalforfeitureincludes,butisnotlimitedto,
      the follow ing:

                        (a)   Al1principal,deposits,interest,dividends,and anyothernmotmtscredited
      to accotmtntzm ber488613758 held atTD Am eritrade,in the nam e ofJE R EM Y W A XM AN for

      thebenefitofEquilibrium M edicalSupplyInc.401(k)Plan;and
                        (b)    A11principal,deposits,interest,dividends,and anyothernmollntscredited
      to accotmtntlmber777100112 held atTD Am eritrade,in thenam eofJEREM Y W AXM AN.




                                                      38
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 39 of 47




        Allptlrsuantto Title 18,United States Code, Sections 982(a)(1),982(a)(2)(A),and
  982(a)(7),and the proceduresoutlined atTitle 21,United States Code,Section 853,asmade
  applicablebyTitle 18,UnitedStatesCode,Section 982(b)(1).


                                        A TRUE BILL




                                        FORE     R SON


          q        '                x

        AN TON G       M ,E
  A C FNG UN ITED      ES A TTORN EY
  SOU THERN D ISTR ICT OF FLORIDA

  JOSEPH S.BEEM STERBO ER
  A CTIN G CH IEF
  CRIM FN A L D IVISION ,FM U D SECTION
  U .S.D EPAR T= N T OF JUSTICE

  ALLAN M ED IN A
  DEPU TY CH IEF
  CRIM INA L D IV ISION ,FR AU D SECTION
  U .s.D EPA RTM EN T O F JUSTICE

                               *>
                         ,



  JAM IE D B OE
  TRIA L A TTORN EY
  CRIM INA L D IV ISION ,FR AU D SECTION
  U .S.D EPA RT> N T OF JU STICE




                                            39
 Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 40 of 47
                                            UNITED STAT ESDISTR ICT CoURT
                                            SOUTH ER N DISTRICT OF FLORD A

  UM TED STATESOF AM EW CA

                                                        C ERTIFICATE O F TRIA L ATTORNEY*
   JEREMY WM MAN,etaI.
                                                        SupersedingCaselnformation:
                               Defendants/
     CourtDivision:tselectOne)                          Newdefendantts) 1
                                                                        -1Yes I--INo
    r-lMiami I--IKeyWest 1-  7-1FTL                     Numberofnewdefendants
    F-IWPB IN FTP                                       Totalnumberofcounts
        1.1havecarefully consideredtheallegationsoftheindictment,thenum berofdefendants,thenumberofproh ble
          w itnessesandthelegalcomplexitiesoftheIndictm ent/lnform ation atlachedhereto.
        2.1am awarethattheinform ationsupplied onthisstatementw illberelied upon bytheJudgesofthisCourtin
          settingtheircalendarsand scheduling crim inaltrialsunderthemandateoftheSpeedy TrialAct,
          Title28U .S.C.Section 3161.
        3.Interpreter:(YesorNo) No
          Listlanguageand/ordialect
        4.Thiscase willtake 15 daysforthepartiesto try.
        5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow:
             (Checkonlyone)                           (Checkonlyone)
         I 0to5days              Eq1                  Petty              (71
         11 6to10days            (71                  Minor              ID
         I11 11to20days          Irzrl                Misdemeanor       -r
         IV 21to60days           E7I                  Felony             II
                                                                          d
         V 61daysandover         (71
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           Ifyes:Judge                                  CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatler? (YesorNo)No
           Ifyes:M agistrateCase No.               '
           Related m iscellaneousnumbers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           Isthisapotentialdeathpenaltycase?(YesorNo) NO
        7. D oestlliscase originatefrom amatlerpending intheCentralRegion oftheU .S.Attorney'sOfficepriorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        8. D oesthiscase originatefrom am atlerpending intheN orthernRegionoftheU .S.Attorney'sOffice priorto
           August8,2014 (Mag.JudgeShaniekM aynard?(YesorNo) N0
        9. Doesthiscase originatefrom am atterpending intheCentralRegion oftheU .S.Attorney'
                                                                                           sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No


                                                                                                              <
                                                                              .                .


                                                                    JA M IE   EB      R
                                                                    DOJ TrialAttorney
                                                                    CourtID No.     A5502601
*penaltySheetts)attachd                                                                             REV 3/19/21
    Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 41 of 47




                                  UN ITED STATES DISTRICT CO URT
                                  SO UTH ER N DISTRICT O F FL OR IDA


                                             PENA LTY SHEET


        Defendant'sN am e:JER EM Y W AX M AN

        Case N o:

        Countts)#:1
        Conspiracy to Com m itHea1th CareFraud and W ireFraud

        Title 8,United States Code,Section 1349

        *M ax.penalty: 20 Y ears'lm prisonm ent


        Counttsl#:2-5
        Hea1th Care Fraud

        Title 18,United StatesCode,Section 1347

        WM ax.penalty: 10 Y ears'lm prisonm entA sTo Each Cotm t



'       Counttsl#: 6                                 .
        Conspiracv to D egaud the United States and Pav and Receive Hea1th Care Kickbacks

        Title 18,U nited States Code,Section 371               ,

        *M axz enalty: 5 Y ears'lm prisonm ent



        Counttsl#:7-13
        Paym entofKickbacks in Connection w ith a FederalH ealth Care Program

        Title42,United StatesCode,Section 1320a-7b(b)(2)(A)
        frM ax.penalty: 10 Y uars'lm prisonm entA sTo Each Cotm t                 '



                                                                                            page 1 of2
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 42 of 47



                                 CON TIN UED PEN M TY SHEET
                                          page 2 of2




    D efendant'sNam e:JER EM Y W AX M AN

    CaseN o:

    Countts)#:19-21
    False Statem entsRelating to H ea1th CareM atters

    Title 8,United States Code,Section 1035

    K'
     M ax-penalty: 5 Years'Im prisonm entA sTo Each Count


    Counttsl#:22-23
    A4oney Laundedna

    Title18,UnitedStatesCode,Section 1957(a)
    WM ax-penalty: 5 Y ears'Im prisonm entAsTo Each Count



    Counttsl#:24-25
    W ire Fraud

    Title 18,United States Code,Section 1343

    WM ax-penalty: 20 Y ears'lm pdsonm entA sTo Each Count




    *R efers only to possible term ofincarceration,does notinclude possible fines,restitution,
    specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 43 of 47




                            U N ITED STATE S D ISTR ICT C O UR T
                            SOUTH ERN DISTRICT OF FLORIDA


                                       PENALTY SH EET

  Defendant'sN am e:               LAW R EN CE A LEX AN D ER

  Case N o:                                             -




  Count#: 6

     Title 18,U nited States Code.Section 371

      Conspiracy to D efraud the United States and Pay and Receive H ealth Care K ickbacks

  *M ax Penalty:     Five(5)vears'im prisonment

   Collnt#: 19

    Title 18sUnited StatesCodesSedion 1035

    False Statem entsRelatinc to H eath Care M atters

  SrM ax Penaltv: Five (5)vears'im prisonment
  *R efers only to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 44 of 47




                             UN ITED STATES DISTRICT CO URT
                             SOU TH ERN DISTR ICT O F Y'LO RIDA


                                        PEN ALTY SHEET


    D efendant'sNam e:DEAN ZU SM ER

    Case No:                 -




    Countts)#:1
    Conspiracv to Com m itH ealth CareFraud and W ireFraud

    Title 8,United States Code,Section 1349

    l'M ax.penalty: 20 Y ears'Im risonrnent                                  .




    Counttsl#:3
    Hea1th Care Fraud

    Title 18,United States Code,Section 1347

    I'M ax.penalty: 10 Years'Im prisonm ent



    Counttsl#: 6
    Conspiracv to Degaud theU nited Statesand Pav and ReceiveH ealth Care Kickbacks

    Title 18,U nited StatesCode,Section 371

    WM ax-penalty: 5 Y ears'Im plisonm ent



    Counttsl#:8-9.12.
    Paym entofK ickbacksin Connection with aFederalH ea1th CareProgram

    Title42,United StatesCode,Section 1320a-7b(b)(2)(A)
    K'M axz enalty: 10 Y ears'Im ptisonm entA sTo Each Cotmt                            '
                                                                                        .)



                                                                                      page (
                                                                                           1of2
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 45 of 47




                                 CON TIN UED PENA LTY SHEET
                                          page 2 of2




    D efendant'sNam e:DEAN ZU SM ER

    Case N o:

    Countts)#:21
    False Statem entsRelating to H ea1th CareM atters

    Title 8,United States Code,Section 1035

    WM axz enalty: 5 Years'Im prisonm entA sTo Each Cotm t




    *Refers only to possible term ofincarceration,does notincludepossible fines,restitution,
    specialassessm ents,parole term s,orforfeituresthatm ay beapplicable.
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 46 of 47




                              UNITED STATES DISTRICT CO URT
                              SO UTH ERN DISTR ICT O F FLOR IDA


                                         PEN ALTY SHEET


    Defendant's NaIneCR ON ALD DAW DO VIC

    Case No:

    Countts)#:1
    Conspiracv to Com m itH ealth CareFraud and W ire Fraud

    Title 8,U nited States Code,Section 1349

   eM ax-penalty: 20 Years'Im prisonm ent


    Counttsl#:4
    H ea1th CareFraud

   Title 18,United States Code,Section 1347

    'M axz enalty: 10 Y ears'Im prisonm ent



   Counttsl#: 6         .
    Conspiracv to D efraud the United Statesand Pav and Receive H ea1th Care Kickbacks

   Title 18,United States Code,Section 371

   WM ax-penalty: 5 Years'lm prisonm ent



    Counttsl#:14-18
   ReceiptofK ickbacksin Cormection with aFederalH ea1th Care Program

    Title42,United StatesCode,Section 1320a-7b(b)(1)(A)
    *M ax-penalty: 10 Years'lm pdsonm entA sTo Each Cotmt         .


    WR efersonly to possible term ofincarceration,does notincludepossible fines,restitution,
              specialassessm ents,parole term s,orforfeitures thatm ay be applicable.
Case 0:21-cr-60253-KMM Document 1 Entered on FLSD Docket 09/01/2021 Page 47 of 47




                             UNITED STA TES DISTR ICT C OU RT
                             SO UTHER N DISTRICT OF FLO RIDA


                                        PEN A LTY SH EET


    D efendant'jN am e:tN u'f VA RDA.
                                    R

    Case No:

    Countts)#:1
    Conspiracv to Com m itH ea1th Care Fraud and W ire Fraud                     -   -




    Title 8,United StatesCode,Section 1349                .

    eM ax-penalty: 20 Y ears'Im risonm ent


    Counttsl#:4
    H ea1th CareFraud

    Title 18,United States Code,Section 1347

    *M ax-penalty: 10 Y ears'Im prisonm ent



    Counttsl#: 6
    Conspiracv to D efraud the United Statesand Pay and Receive Hea1th Care Kickbacks

    Title 18,U nited StatesCode,Section 371

    *M ax-penalty: 5 Y ears'Im prisonm ent



    Counttsl#:14-18
    ReceiptofKickbacks in Cozm ection w ith a FederalH ea1th CareProm'
                                                                     am

    Title42,UnitedStatesCode,Section 1320a-7b(b)(1)(A)
    I'M ax.penalty: 10 Years'Im prisoam entA sTo Each Colmt


    *R efersonly to possible term ofincarceration,doesnotincludepossible fines,restitution,
              specialassessm ents,parole term s,orforfeitures thatm ay be applicable.
